396 Pa. 63 (1959)
Pappas
v.
Keely, Appellant.
Supreme Court of Pennsylvania.
Argued May 5, 1959.
May 28, 1959.
Before JONES, C.J., BELL, JONES, COHEN and McBRIDE, JJ.
*64 John C. Clemmens, with him Body, Rhoda, Stoudt & Bradley, for appellant.
Alan M. Hawman, Jr., with him Derr, Hawman and Derr, for appellee.
OPINION PER CURIAM, May 28, 1959:
These appeals by the defendant, in her individual and representative capacities, are from an order removing a compulsory nonsuit and granting the plaintiff a new trial. Such an order is plainly interlocutory and unappealable. The appeals will, therefore, be quashed. Szmigel v. Director General of Railroads, 266 Pa. 573, 110 A. 639; see also Dellacasse v. Floyd, 332 Pa. 218, 221, 2 A.2d 860; and DiGregorio v. Skinner, 351 Pa. 441, 446, 41 A.2d 649.
Appeals quashed.